948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Patrick KILROY, Plaintiff-Appellant,v.Prince CHARLES, Et Al., Defendants-Appellees.
No. 91-3284.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges;  JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
John Patrick Kilroy alleges that various law enforcement personnel acted illegally when they forcibly removed him from a dedication ceremony at Cleveland-Marshall College of Law of Cleveland State University and then detained him for a little over an hour.   Kilroy claims that the various state and federal defendants violated 42 U.S.C. § 1983 and the First, Fourth, Fifth, Sixth, Ninth and Fourteenth Amendments of the United States Constitution.


2
The findings of fact and conclusions of law with regard to the issue of qualified immunity are set forth in the district court opinion with great clarity and we adopt both in our decision.   Because we find the district court determination on summary judgment was proper and that all defendants are insulated from any liability to Mr. Kilroy on immunity grounds, we affirm.